          Case 2:20-cv-01503-RSM-MAT Document 77 Filed 01/04/21 Page 1 of 26




 1                                                             HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   NXP USA, INC., and NXP B.V.,
                                                        NO. 2:20-cv-01503-RSM-MAT
10                          Plaintiffs,
                                                        [PROPOSED] STIPULATED PROTECTIVE
11              v.                                      ORDER FOR LITIGATION INVOLVING
12                                                      PATENTS, HIGHLY SENSITIVE
     IMPINJ, INC.,                                      CONFIDENTIAL INFORMATION AND/OR
13                          Defendant.                  TRADE SECRETS

14                                                      NOTED ON MOTION CALENDAR:
                                                        DECEMBER 22, 2020
15

16

17   1.              PURPOSES AND LIMITATIONS

18          Disclosure and discovery activity in this action are likely to involve production of

19   confidential, proprietary, or private information for which special protection from public disclosure

20   and from use for any purpose other than prosecuting this action may be warranted. Accordingly,

21   the parties hereby stipulate to and petition the court to enter the following Stipulated Protective

22   Order. The parties acknowledge that this Order does not confer blanket protections on all

23   disclosures or responses to discovery and that the protection it affords from public disclosure and

24   use extends only to the limited information or items that are entitled to confidential treatment

25   under the applicable legal principles. The parties further acknowledge, as set forth in Section 14.3,

26   below, that this Stipulated Protective Order does not entitle them to file confidential information

                                                                                         LAW OFFICES
     [PROPOSED] STIPULATED PROTECTIVE                                    HARRIGAN LEYH FARMER & THOMSEN LLP
     ORDER FOR LITIGATION INVOLVING                                             999 THIRD AVENUE, SUITE 4400
                                                                                SEATTLE, WASHINGTON 98104
     PATENTS, HIGHLY SENSITIVE CONFIDENTIAL                                  TEL (206) 623-1700 FAX (206) 623-8717
     INFORMATION AND/OR TRADE SECRETS - 1
     (Case No. 2:20-cv-01503-RSM-MAT )
           Case 2:20-cv-01503-RSM-MAT Document 77 Filed 01/04/21 Page 2 of 26




 1   under seal; Local Civil Rule 5(g) sets forth the procedures that must be followed and the standards

 2   that will be applied when a party seeks permission from the court to file material under seal.

 3   2.      DEFINITIONS

 4           2.1     Challenging Party: a Party or Non-Party that challenges the designation of

 5   information or items under this Order.

 6           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

 7   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

 8   Civil Procedure 26(c).

 9           2.3     California Litigation: Impinj, Inc. v. NXP USA, Inc., Case No. 4:19-cv-03161-YGR
10   (N.D. Cal.).

11           2.4     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well

12   as their support staff).

13           2.5     Designating Party: a Party or Non-Party that designates information or items that it

14   produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY

15   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE

16   CODE.”

17           2.6     Disclosure or Discovery Material: all items or information, regardless of the

18   medium or manner in which it is generated, stored, or maintained (including, among other things,

19   testimony, transcripts, and tangible things), that are produced or generated in disclosures or

20   responses to discovery in this matter.

21           2.7     Expert: a person with specialized knowledge or experience in a matter pertinent to

22   the litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or as

23   a consultant in this action, (2) is not a past or current employee of a Party or of a Party’s

24   competitor, and (3) at the time of retention, is not anticipated to become an employee of a Party or

25   of a Party’s competitor.

26
                                                                                          LAW OFFICES
     [PROPOSED] STIPULATED PROTECTIVE                                     HARRIGAN LEYH FARMER & THOMSEN LLP
     ORDER FOR LITIGATION INVOLVING                                              999 THIRD AVENUE, SUITE 4400
                                                                                 SEATTLE, WASHINGTON 98104
     PATENTS, HIGHLY SENSITIVE CONFIDENTIAL                                   TEL (206) 623-1700 FAX (206) 623-8717
     INFORMATION AND/OR TRADE SECRETS - 2
     (Case No. 2:20-cv-01503-RSM-MAT )
           Case 2:20-cv-01503-RSM-MAT Document 77 Filed 01/04/21 Page 3 of 26




 1           2.8      “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or

 2   Items: extremely sensitive “Confidential Information or Items,” disclosure of which to another

 3   Party or Non-Party would create a substantial risk of serious harm that could not be avoided by

 4   less restrictive means. “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information

 5   includes, for example, non-public financial information, 1 commercially sensitive and non-public

 6   sales or marketing related information, and commercially sensitive technical information.

 7           2.9      “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items: extremely

 8   sensitive “Confidential Information or Items” representing Source Code, and associated comments

 9   and revision histories, flow charts, artwork, formulas, engineering specifications, or schematics
10   that define or otherwise describe in detail the algorithms or structure of software or hardware
11   designs, disclosure of which to another Party or Non-Party would create a substantial risk of
12   serious harm that could not be avoided by less restrictive means.
13           2.10     House Counsel: attorneys who are employees of a Party. House Counsel does not

14   include Outside Counsel of Record or any other outside counsel.

15           2.11     Non-Party: any natural person, partnership, corporation, association, or other legal

16   entity not named as a Party to this action.

17           2.12     Outside Counsel of Record: attorneys who are not employees of a Party but are

18   retained to represent or advise a Party and have appeared in this action on behalf of that Party or

19   are employees of a law firm which has appeared on behalf of that Party.

20           2.13     Party: any party to this action, including all of its officers, directors, employees,

21   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

22           2.14     Producing Party: a Party or Non-Party that produces Disclosure or Discovery

23   Material in this action.

24

25
     1
26    The Parties anticipate that some sales information may be shared with in-house counsel in the context of settlement
     discussions, should such discussions arise.
                                                                                                   LAW OFFICES
     [PROPOSED] STIPULATED PROTECTIVE                                              HARRIGAN LEYH FARMER & THOMSEN LLP
     ORDER FOR LITIGATION INVOLVING                                                       999 THIRD AVENUE, SUITE 4400
                                                                                          SEATTLE, WASHINGTON 98104
     PATENTS, HIGHLY SENSITIVE CONFIDENTIAL                                            TEL (206) 623-1700 FAX (206) 623-8717
     INFORMATION AND/OR TRADE SECRETS - 3
     (Case No. 2:20-cv-01503-RSM-MAT )
          Case 2:20-cv-01503-RSM-MAT Document 77 Filed 01/04/21 Page 4 of 26




 1          2.15    Professional Vendors: persons or entities that provide litigation support services

 2   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

 3   storing, retrieving data in any form or medium, or jury consultants) and their employees and

 4   subcontractors.

 5          2.16    Protected Material: any Disclosure or Discovery Material that is designated as

 6   “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or

 7   “HIGHLY CONFIDENTIAL – SOURCE CODE.”

 8          2.17    Receiving Party: a Party that receives Disclosure or Discovery Material from a

 9   Producing Party.
10          2.18    Source Code: Source Code includes human-readable programming language text

11   that defines software, firmware, and integrated circuits. Source Code also includes “.include files,”

12   “make” files, “link” files, and other human-readable text files used in the generation and/or

13   building of software directly executed on a microprocessor, micro-controller, or DSP. Source

14   Code further includes, but is not limited to, GDSII files, Netlists, files containing Source Code in

15   VHDL, Verilog, and other Hardware Description Language (“HDL”) formats, including but not

16   limited to, Register Transfer Level (“RTL”) descriptions. For clarity, this designation will not

17   extend to documents that contain small portions of such code.

18   3.     SCOPE

19          The protections conferred by this Stipulated Protective Order cover not only Protected

20   Material (as defined above), but also (1) any information copied or extracted from Protected

21   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3) any

22   testimony, conversations, or presentations by Parties or their Counsel that might reveal Protected

23   Material. However, the protections conferred by this Stipulated Protective Order do not cover the

24   following information: (a) any information that is in the public domain at the time of disclosure to

25   a Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as

26   a result of publication not involving a violation of this Order, including becoming part of the
                                                                                        LAW OFFICES
     [PROPOSED] STIPULATED PROTECTIVE                                   HARRIGAN LEYH FARMER & THOMSEN LLP
     ORDER FOR LITIGATION INVOLVING                                            999 THIRD AVENUE, SUITE 4400
                                                                               SEATTLE, WASHINGTON 98104
     PATENTS, HIGHLY SENSITIVE CONFIDENTIAL                                 TEL (206) 623-1700 FAX (206) 623-8717
     INFORMATION AND/OR TRADE SECRETS - 4
     (Case No. 2:20-cv-01503-RSM-MAT )
           Case 2:20-cv-01503-RSM-MAT Document 77 Filed 01/04/21 Page 5 of 26




 1   public record through trial or otherwise; and (b) any information known to the Receiving Party

 2   prior to the disclosure or obtained by the Receiving Party after the disclosure from a source who

 3   obtained the information lawfully and is under no obligation of confidentiality to the Designating

 4   Party. Any use of Protected Material at trial shall be governed by a separate agreement or order.

 5   4.     DURATION

 6          Even after final disposition of this litigation, the confidentiality obligations imposed by this

 7   Order shall remain in effect until and unless a Designating Party agrees otherwise in writing or a

 8   court order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of

 9   all claims and defenses in this action, with or without prejudice; and (2) final judgment herein after
10   the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
11   including the time limits for filing any motions or applications for extension of time pursuant to
12   applicable law.
13   5.     DESIGNATING PROTECTED MATERIAL

14          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or

15   Non-Party that designates information or items for protection under this Order must take care to

16   limit any such designation to specific material that qualifies under the appropriate standards. To

17   the extent it is practical to do so, the Designating Party must designate for protection only those

18   parts of material, documents, items, or oral or written communications that qualify – so that other

19   portions of the material, documents, items, or communications for which protection is not

20   warranted are not swept unjustifiably within the ambit of this Order.

21          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

22   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

23   unnecessarily encumber or retard the case development process or to impose unnecessary expenses

24   and burdens on other parties) may expose the Designating Party to sanctions.

25          If it comes to a Designating Party’s attention that information or items that it designated for

26   protection do not qualify for protection at all or do not qualify for the level of protection initially
                                                                                          LAW OFFICES
     [PROPOSED] STIPULATED PROTECTIVE                                     HARRIGAN LEYH FARMER & THOMSEN LLP
     ORDER FOR LITIGATION INVOLVING                                              999 THIRD AVENUE, SUITE 4400
                                                                                 SEATTLE, WASHINGTON 98104
     PATENTS, HIGHLY SENSITIVE CONFIDENTIAL                                   TEL (206) 623-1700 FAX (206) 623-8717
     INFORMATION AND/OR TRADE SECRETS - 5
     (Case No. 2:20-cv-01503-RSM-MAT )
          Case 2:20-cv-01503-RSM-MAT Document 77 Filed 01/04/21 Page 6 of 26




 1   asserted, that Designating Party must promptly notify all other parties that it is withdrawing the

 2   mistaken designation.

 3          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

 4   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

 5   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

 6   designated before the material is disclosed or produced.

 7          Designation in conformity with this Order requires:

 8           (a) for information in documentary form (e.g., paper or electronic documents, but

 9   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party
10   affix the legend “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
11   ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE” to each page that contains protected
12   material. If only a portion or portions of the material on a page qualifies for protection, the
13   Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate
14   markings in the margins) and must specify, for each portion, the level of protection being asserted.
15   If only a portion or portions of the material in a document contain Protected Material, the
16   Producing Party must also affix on the cover page of any such document a conspicuous notice that
17   the document contains Protected Material and an identification of each of the levels of protection
18   being asserted in the document.
19          A Party or Non-Party that makes original documents or materials available for inspection

20   need not designate them for protection until after the inspecting Party has indicated which material

21   it would like copied and produced. During the inspection and before the designation, all of the

22   material made available for inspection shall be deemed “HIGHLY CONFIDENTIAL –

23   ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the documents it wants

24   copied and produced, the Producing Party must determine which documents, or portions thereof,

25   qualify for protection under this Order. Then, before producing the specified documents, the

26   Producing Party must affix the appropriate legend (“CONFIDENTIAL,” “HIGHLY
                                                                                         LAW OFFICES
     [PROPOSED] STIPULATED PROTECTIVE                                    HARRIGAN LEYH FARMER & THOMSEN LLP
     ORDER FOR LITIGATION INVOLVING                                             999 THIRD AVENUE, SUITE 4400
                                                                                SEATTLE, WASHINGTON 98104
     PATENTS, HIGHLY SENSITIVE CONFIDENTIAL                                  TEL (206) 623-1700 FAX (206) 623-8717
     INFORMATION AND/OR TRADE SECRETS - 6
     (Case No. 2:20-cv-01503-RSM-MAT )
          Case 2:20-cv-01503-RSM-MAT Document 77 Filed 01/04/21 Page 7 of 26




 1   CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE

 2   CODE) to each page that contains Protected Material. If only a portion or portions of the material

 3   on a page qualifies for protection, the Producing Party also must clearly identify the protected

 4   portion(s) (e.g., by making appropriate markings in the margins) and must specify, for each

 5   portion, the level of protection being asserted.

 6          (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

 7   Designating Party identify on the record, before the close of the deposition, hearing, or other

 8   proceeding, all protected testimony and specify the level of protection being asserted. When it is

 9   impractical to identify separately each portion of testimony that is entitled to protection and it
10   appears that substantial portions of the testimony may qualify for protection, the Designating Party
11   may invoke on the record (before the deposition, hearing, or other proceeding is concluded), or in
12   writing served on all Parties within 21 days after receiving a final transcript of the deposition,
13   hearing, or other proceeding, a right to have up to 21 days after receiving the final transcript to
14   identify the specific portions of the testimony as to which protection is sought and to specify the
15   level of protection being asserted. Only those portions of the testimony that are appropriately
16   designated for protection within the 21 days shall be covered by the provisions of this Stipulated
17   Protective Order. If no indication on the record is made, all testimony and information disclosed
18   during a deposition shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
19   ONLY” in its entirety unless otherwise agreed, until the time within which it may be appropriately
20   designated as provided for herein has passed. Any Party that wishes to disclose the transcript that
21   has been deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” as a result of no
22   designation having been made on the record at the time the testimony was given, or information
23   contained therein, may provide written notice of its intent to treat the transcript as non-confidential,
24   after which time, any Party that wants to maintain any portion of the transcript as confidential must
25   designate the confidential portions within 21 days after receiving the final transcript, or else the
26   transcript may be treated as non-confidential. Pages of transcribed deposition testimony or
                                                                                         LAW OFFICES
     [PROPOSED] STIPULATED PROTECTIVE                                    HARRIGAN LEYH FARMER & THOMSEN LLP
     ORDER FOR LITIGATION INVOLVING                                             999 THIRD AVENUE, SUITE 4400
                                                                                SEATTLE, WASHINGTON 98104
     PATENTS, HIGHLY SENSITIVE CONFIDENTIAL                                  TEL (206) 623-1700 FAX (206) 623-8717
     INFORMATION AND/OR TRADE SECRETS - 7
     (Case No. 2:20-cv-01503-RSM-MAT )
           Case 2:20-cv-01503-RSM-MAT Document 77 Filed 01/04/21 Page 8 of 26




 1   exhibits to depositions that reveal Protected Material must be separately bound by the court

 2   reporter and may not be disclosed to anyone except as permitted under this Stipulated Protective

 3   Order.

 4            Parties shall give the other parties at least 2 business days’ written notice if they reasonably

 5   expect a deposition, hearing or other proceeding to include Protected Material so that the other

 6   parties can ensure that only authorized individuals who have signed the “Acknowledgment and

 7   Agreement to Be Bound” (Exhibit A) are present at those proceedings. The use of a document as

 8   an exhibit at a deposition shall not in any way affect its designation as “CONFIDENTIAL” or

 9   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
10            Transcripts containing Protected Material shall have an obvious legend on the title page
11   that the transcript contains Protected Material, and the title page shall be followed by a list of all
12   pages (including line numbers as appropriate) that have been designated as Protected Material and
13   the level of protection being asserted by the Designating Party. The Designating Party shall inform
14   the court reporter of these requirements. Any transcript that is prepared before the expiration of a
15   21-day period for designation shall be treated during that period as if it had been designated
16   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless otherwise
17   agreed. After the expiration of that period, the transcript shall be treated only as actually
18   designated.
19            (c) for information produced in some form other than documentary and for any other

20   tangible items that the Producing Party affix in a prominent place on the exterior of the container

21   or containers in which the information or item is stored the legend “CONFIDENTIAL,” “HIGHLY

22   CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” “HIGHLY CONFIDENTIAL – SOURCE

23   CODE.” If only a portion or portions of the information or item warrant protection, the Producing

24   Party, to the extent practicable, shall identify the protected portion(s) and specify the level of

25   protection being asserted.

26
                                                                                          LAW OFFICES
     [PROPOSED] STIPULATED PROTECTIVE                                     HARRIGAN LEYH FARMER & THOMSEN LLP
     ORDER FOR LITIGATION INVOLVING                                              999 THIRD AVENUE, SUITE 4400
                                                                                 SEATTLE, WASHINGTON 98104
     PATENTS, HIGHLY SENSITIVE CONFIDENTIAL                                   TEL (206) 623-1700 FAX (206) 623-8717
     INFORMATION AND/OR TRADE SECRETS - 8
     (Case No. 2:20-cv-01503-RSM-MAT )
           Case 2:20-cv-01503-RSM-MAT Document 77 Filed 01/04/21 Page 9 of 26




 1          5.3     Inadvertent Failures to Designate. If corrected, an inadvertent failure to designate

 2   qualified information or items does not, standing alone, waive the Designating Party’s right to

 3   secure protection under this Order for such material. Upon correction of a designation, the

 4   Receiving Party must make reasonable efforts to assure that the material is treated in accordance

 5   with the provisions of this Order.

 6   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

 7          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

 8   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

 9   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
10   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
11   challenge a confidentiality designation by electing not to mount a challenge promptly after the
12   original designation is disclosed.
13          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process

14   by providing written notice of each designation it is challenging and describing the basis for its

15   belief that the confidentiality designation was not proper for each challenged designation. To avoid

16   ambiguity as to whether a challenge has been made, the written notice must recite that the

17   challenge to confidentiality is being made in accordance with this specific paragraph of the

18   Protective Order. The parties shall attempt to resolve each challenge in good faith and must begin

19   the process by conferring directly (in voice to voice dialogue; other forms of communication are

20   not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging Party

21   must explain the basis for its belief that the confidentiality designation was not proper and must

22   give the Designating Party an opportunity to review the designated material, to reconsider the

23   circumstances, and, if no change in designation is offered, to explain the basis for the chosen

24   designation. A Challenging Party may proceed to the next stage of the challenge process only if it

25   has engaged in this meet and confer process first or establishes that the Designating Party is

26   unwilling to participate in the meet and confer process in a timely manner.
                                                                                          LAW OFFICES
     [PROPOSED] STIPULATED PROTECTIVE                                     HARRIGAN LEYH FARMER & THOMSEN LLP
     ORDER FOR LITIGATION INVOLVING                                              999 THIRD AVENUE, SUITE 4400
                                                                                 SEATTLE, WASHINGTON 98104
     PATENTS, HIGHLY SENSITIVE CONFIDENTIAL                                   TEL (206) 623-1700 FAX (206) 623-8717
     INFORMATION AND/OR TRADE SECRETS - 9
     (Case No. 2:20-cv-01503-RSM-MAT )
          Case 2:20-cv-01503-RSM-MAT Document 77 Filed 01/04/21 Page 10 of 26




 1          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

 2   intervention, the designating party may file and serve a motion to retain confidentiality under

 3   Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

 4   persuasion in any such challenge proceeding shall be on the Designating Party. Frivolous

 5   challenges, and those made for an improper purpose (e.g., to harass or impose unnecessary

 6   expenses and burdens on other parties) may expose the Challenging Party to sanctions. All parties

 7   shall continue to afford the material in question the level of protection to which it is entitled under

 8   the Designating Party’s designation until the Court rules on the challenge.

 9   7.     ACCESS TO AND USE OF PROTECTED MATERIAL
10          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

11   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

12   defending, or attempting to settle this litigation and for no other purpose, except that the Parties

13   agree that any such Protected Material may be used in the California Litigation provided that the

14   same level of confidentiality is afforded to their use in that case. The Parties also agree that any

15   materials disclosed or produced in the California Litigation may be used in this case, and any

16   confidentiality designations afforded such materials will be treated as if designated pursuant to the

17   terms of this Order. Such Protected Material may be disclosed only to the categories of persons

18   and under the conditions described in this Order. When the litigation has been terminated, a

19   Receiving Party must comply with the provisions of section 15 below (FINAL DISPOSITION).

20          Protected Material must be stored and maintained by a Receiving Party at a location and in

21   a secure manner that ensures that access is limited to the persons authorized under this Order.

22          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

23   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

24   information or item designated “CONFIDENTIAL” only to:

25

26
                                                                                         LAW OFFICES
     [PROPOSED] STIPULATED PROTECTIVE                                    HARRIGAN LEYH FARMER & THOMSEN LLP
     ORDER FOR LITIGATION INVOLVING                                             999 THIRD AVENUE, SUITE 4400
                                                                                SEATTLE, WASHINGTON 98104
     PATENTS, HIGHLY SENSITIVE CONFIDENTIAL                                  TEL (206) 623-1700 FAX (206) 623-8717
     INFORMATION AND/OR TRADE SECRETS - 10
     (Case No. 2:20-cv-01503-RSM-MAT )
           Case 2:20-cv-01503-RSM-MAT Document 77 Filed 01/04/21 Page 11 of 26




 1            (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of

 2   said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for

 3   this litigation;

 4            (b) up to four (4) officers, directors, and employees (including House Counsel) of the

 5   Receiving Party to whom disclosure is reasonably necessary for this litigation who have signed the

 6   “Acknowledgment and Agreement to Be Bound” (Exhibit A) and who have been designated as,

 7   and disclosed to the Producing Party as, one of a maximum of four (4) officers, directors, and

 8   employees (including House Counsel) that may receive CONFIDENTIAL information or Items. 2

 9            (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
10   reasonably necessary for this litigation or in the California Litigation and who have signed the
11   “Acknowledgment and Agreement to Be Bound” (Exhibit A), appended hereto, or the
12   “Acknowledgement and Agreement to Be Bound” appended as Exhibit A to the Stipulated
13   Protective Order entered in the California Litigation (Dkt. 62), and provided that no unresolved
14   objections to such disclosure exist after proper notice has been given to all Parties as set forth in
15   Section 7.4. Experts disclosed pursuant to the Stipulated Protective Order entered in the California
16   Litigation (Dkt. 62), to whom the Producing Party did not object, shall also sign the
17   “Acknowledgement and Agreement to be Bound’ (Exhibit A), appended hereto, for the purpose of
18   appointing a Washington agent for service of process in connection with this action or any
19   proceedings related to enforcement of this Stipulated Protective Order;
20            (d) the court and its personnel;
21            (e) court reporters and their staff, professional jury or trial consultants, and Professional
22   Vendors, as well as employees and/or subcontractors thereto, to whom disclosure is reasonably
23   necessary for this litigation;
24

25
     2
       Disclosure of officers, directors, and employees (including House Counsel) that may receive CONFIDENTIAL
26   information includes: (a) setting forth the full name of the person and the city and state of his or her primary residence,
     and (b) identifying the person’s current employer(s), titles, and job responsibilities.
                                                                                                       LAW OFFICES
     [PROPOSED] STIPULATED PROTECTIVE                                                 HARRIGAN LEYH FARMER & THOMSEN LLP
     ORDER FOR LITIGATION INVOLVING                                                           999 THIRD AVENUE, SUITE 4400
                                                                                              SEATTLE, WASHINGTON 98104
     PATENTS, HIGHLY SENSITIVE CONFIDENTIAL                                                TEL (206) 623-1700 FAX (206) 623-8717
     INFORMATION AND/OR TRADE SECRETS - 11
     (Case No. 2:20-cv-01503-RSM-MAT )
          Case 2:20-cv-01503-RSM-MAT Document 77 Filed 01/04/21 Page 12 of 26




 1           (f) during their depositions, witnesses who are officers, directors, employees, or 30(b)(6)

 2   designees of the Designating Party and to whom disclosure is reasonably necessary; witnesses who

 3   can be shown to have seen or had access to the document or information and to whom disclosure is

 4   reasonably necessary; for 30(b)(6) designees “reasonably necessary” shall be limited to documents

 5   that are related to the topics they were designated to testify regarding; or witnesses who can be

 6   shown to currently have authority to access such document or information and to whom disclosure

 7   is reasonably necessary. Pages of transcribed deposition testimony or exhibits to depositions that

 8   reveal Protected Material must be separately bound by the court reporter and may not be disclosed

 9   to anyone except as permitted under this Stipulated Protective Order.
10           (g) the author or recipient of a document containing the information or a custodian or other
11   person who otherwise possessed or knew the information; and
12           (h) any other person with the prior written consent of the Designating Party.
13           7.3        Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” and

14   “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items. Unless otherwise ordered

15   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

16   information or item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or

17   “HIGHLY CONFIDENTIAL – SOURCE CODE” only to:

18           (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of

19   said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for

20   this litigation;

21           (b) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary for this

22   litigation, (2) who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), ,

23   appended hereto, or the “Acknowledgement and Agreement to Be Bound” appended as Exhibit A

24   to the Stipulated Protective Order entered in the California Litigation (Dkt. 62), (3) as to whom the

25   procedures set forth in paragraph 7.4, below, have been followed, and (4) provided that no

26   unresolved objections to such disclosure exist after proper notice has been given to all Parties as
                                                                                         LAW OFFICES
     [PROPOSED] STIPULATED PROTECTIVE                                   HARRIGAN LEYH FARMER & THOMSEN LLP
     ORDER FOR LITIGATION INVOLVING                                             999 THIRD AVENUE, SUITE 4400
                                                                                SEATTLE, WASHINGTON 98104
     PATENTS, HIGHLY SENSITIVE CONFIDENTIAL                                  TEL (206) 623-1700 FAX (206) 623-8717
     INFORMATION AND/OR TRADE SECRETS - 12
     (Case No. 2:20-cv-01503-RSM-MAT )
          Case 2:20-cv-01503-RSM-MAT Document 77 Filed 01/04/21 Page 13 of 26




 1   set forth in Section 7.4. Experts disclosed pursuant to the Stipulated Protective Order entered in the

 2   California Litigation (Dkt. 62), to whom the Producing Party did not object, shall also sign the

 3   “Acknowledgement and Agreement to be Bound’ (Exhibit A), appended hereto, for the purpose of

 4   appointing a Washington agent for service of process in connection with this action or any

 5   proceedings related to enforcement of this Stipulated Protective Order;

 6          (c) the court and its personnel;

 7          (d) court reporters and their staff, professional jury or trial consultants, and Professional

 8   Vendors, as well as employees and/or subcontractors thereto, to whom disclosure is reasonably

 9   necessary for this litigation; and
10          (e) the author or recipient of a document containing the information or a custodian or other
11   person who otherwise possessed or knew the information or who currently has authority to access
12   such document or information;
13          (f) during their depositions, witnesses who are officers, directors, employees, or 30(b)(6)
14   designees of the Designating Party and to whom disclosure is reasonably necessary; witnesses who
15   can be shown to have seen or had access to the document or information and to whom disclosure is
16   reasonably necessary; for 30(b)(6) designees “reasonably necessary” shall be limited to documents
17   that are related to the topics they were designated to testify regarding; or witnesses who can be
18   shown to currently have authority to access such document or information and to whom disclosure
19   is reasonably necessary. Pages of transcribed deposition testimony or exhibits to depositions that
20   reveal Protected Material must be separately bound by the court reporter and may not be disclosed
21   to anyone except as permitted under this Stipulated Protective Order.
22          7.4     Procedures for Approving or Objecting to Disclosure of “HIGHLY

23   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” “HIGHLY CONFIDENTIAL – SOURCE

24   CODE” Information or Items to Experts.

25          (a) Unless otherwise ordered by the court or agreed to in writing by the Designating Party,

26   a Party that seeks to disclose to an Expert (as defined in this Order) any information or item that
                                                                                         LAW OFFICES
     [PROPOSED] STIPULATED PROTECTIVE                                    HARRIGAN LEYH FARMER & THOMSEN LLP
     ORDER FOR LITIGATION INVOLVING                                             999 THIRD AVENUE, SUITE 4400
                                                                                SEATTLE, WASHINGTON 98104
     PATENTS, HIGHLY SENSITIVE CONFIDENTIAL                                  TEL (206) 623-1700 FAX (206) 623-8717
     INFORMATION AND/OR TRADE SECRETS - 13
     (Case No. 2:20-cv-01503-RSM-MAT )
           Case 2:20-cv-01503-RSM-MAT Document 77 Filed 01/04/21 Page 14 of 26




 1   has been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY

 2   CONFIDENTIAL – SOURCE CODE” pursuant to paragraph 7.3(b) first must make a written

 3   request to the Designating Party that (1) identifies the general categories of “HIGHLY

 4   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE

 5   CODE” information that the Receiving Party seeks permission to disclose to the Expert, (2) sets

 6   forth the full name of the Expert and the city and state of his or her primary residence, (3) attaches

 7   a copy of the Expert’s current resume, (4) identifies the Expert’s current employer(s), (5) identifies

 8   each person or entity from whom the Expert has received compensation or funding for work in his

 9   or her areas of expertise or to whom the expert has provided professional services, including in
10   connection with a litigation, at any time during the preceding five years, 3 and (6) identifies (by
11   name and number of the case, filing date, and location of court) any litigation in connection with

12   which the Expert has offered expert testimony, including through a declaration, report, or

13   testimony at a deposition or trial, during the preceding five years. Further, the Party seeking to

14   disclose Protected Material shall provide such other information regarding the Expert’s

15   professional activities reasonably requested by the Producing Party for it to evaluate whether good

16   cause exists to object to the disclosure of Protected Material to the Expert.

17            (b) A Party that makes a request and provides the information specified in the preceding

18   respective paragraphs may disclose the subject Protected Material to the identified Expert unless,

19   within 7 days of delivering the initial request, the Party receives a written objection from the

20   Designating Party. Any such objection must set forth in detail the grounds on which it is based.

21            (c) A Party that receives a timely written objection must meet and confer with the

22   Designating Party (through direct voice to voice dialogue) to try to resolve the matter by

23   agreement within seven days of the written objection. If no agreement is reached, the Party seeking

24
     3
25    If the Expert believes any of this information is subject to a confidentiality obligation to a third-party, then the Expert
     should provide whatever information the Expert believes can be disclosed without violating any confidentiality
26   agreements, and the Party seeking to disclose to the Expert shall be available to meet and confer with the Designating
     Party regarding any such engagement.
                                                                                                       LAW OFFICES
     [PROPOSED] STIPULATED PROTECTIVE                                                 HARRIGAN LEYH FARMER & THOMSEN LLP
     ORDER FOR LITIGATION INVOLVING                                                           999 THIRD AVENUE, SUITE 4400
                                                                                              SEATTLE, WASHINGTON 98104
     PATENTS, HIGHLY SENSITIVE CONFIDENTIAL                                                TEL (206) 623-1700 FAX (206) 623-8717
     INFORMATION AND/OR TRADE SECRETS - 14
     (Case No. 2:20-cv-01503-RSM-MAT )
             Case 2:20-cv-01503-RSM-MAT Document 77 Filed 01/04/21 Page 15 of 26




 1   to make the disclosure to the Expert may file a motion under Local Civil Rule 7 (and in

 2   compliance with Local Civil Rule 5(g), if applicable). Any such motion must describe the

 3   circumstances with specificity, set forth in detail the reasons why the disclosure to the Expert is

 4   reasonably necessary, assess the risk of harm that the disclosure would entail, and suggest any

 5   additional means that could be used to reduce that risk. In addition, any such motion must be

 6   accompanied by a competent declaration describing the parties’ efforts to resolve the matter by

 7   agreement (i.e., the extent and the content of the meet and confer discussions) and setting forth the

 8   reasons advanced by the Designating Party for its refusal to approve the disclosure.

 9              In any such proceeding, the Party opposing disclosure to the Expert shall bear the burden of
10   proving that the risk of harm that the disclosure would entail (under the safeguards proposed)
11   outweighs the Receiving Party’s need to disclose the Protected Material to its Expert.
12   8.         PROSECUTION BAR

13              Absent written consent from the Producing Party, any individual who accesses or reviews,

14   whether directly or indirectly, another Party’s “HIGHLY CONFIDENTIAL – ATTORNEYS’

15   EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” information of a technical

16   nature shall not be involved in the prosecution of patents or patent applications relating to RFID

17   (radio frequency identification) systems, including RFID ICs (integrated circuits), tags, modules,

18   readers, writers, gateways, and software, and including without limitation the patents asserted at

19   any time in this action and any patent or application claiming priority to or otherwise related to the

20   patents asserted at any time in this action, before any foreign or domestic agency, including the

21   United States Patent and Trademark Office (“the Patent Office”). For purposes of this paragraph,

22   “prosecution” includes directly or indirectly in any of the following activities: (a) drafting,

23   amending, or advising on patent applications, specifications, claims or responses to office actions,

24   or otherwise affecting the scope or maintenance of claims in patents or patent applications; and (b)

25   providing advice to a Party regarding what patents or patent applications to acquire. 4 To avoid any

26
     4
         Prosecution includes, for example, original prosecution, reissue and reexamination proceedings.
                                                                                                     LAW OFFICES
     [PROPOSED] STIPULATED PROTECTIVE                                                HARRIGAN LEYH FARMER & THOMSEN LLP
     ORDER FOR LITIGATION INVOLVING                                                         999 THIRD AVENUE, SUITE 4400
                                                                                            SEATTLE, WASHINGTON 98104
     PATENTS, HIGHLY SENSITIVE CONFIDENTIAL                                              TEL (206) 623-1700 FAX (206) 623-8717
     INFORMATION AND/OR TRADE SECRETS - 15
     (Case No. 2:20-cv-01503-RSM-MAT )
          Case 2:20-cv-01503-RSM-MAT Document 77 Filed 01/04/21 Page 16 of 26




 1   doubt, “prosecution” as used in this paragraph does not include representing a party challenging or

 2   defending a challenge to the validity of a patent before a domestic or foreign agency (including,

 3   but not limited to, a reissue protest, ex parte reexamination, inter partes reexamination inter partes

 4   review, post grant review, or covered business method review before the United States Patent and

 5   Trademark Office), and does not include providing legal advice regarding the validity, ownership,

 6   and assignment of patents and patent applications. To avoid any doubt, nothing in these provisions

 7   is intended to preclude counsel from participating in actions relating to settlement of litigations

 8   between the Parties. This Prosecution Bar shall begin when access to “HIGHLY CONFIDENTIAL

 9   – ATTORNEYS’ EYES ONLY” information or “HIGHLY CONFIDENTIAL – SOURCE CODE”
10   information is first received by the affected individual and shall end two (2) years after final
11   disposition of this action. The bar shall only apply to individuals who receive or review the
12   designated information set forth above and shall not be imputed to that individual’s firm.
13   9.     SOURCE CODE

14          (a)     To the extent production of HIGHLY CONFIDENTIAL – SOURCE CODE

15   Information or Items becomes necessary in this case, a Producing Party may designate such

16   Information or Items as “HIGHLY CONFIDENTIAL - SOURCE CODE” if it comprises or

17   includes confidential, proprietary or trade secret Source Code or other Information or Items

18   defined in section 2.9 above.

19          (b)     Protected Material designated as “HIGHLY CONFIDENTIAL – SOURCE CODE”

20   shall be subject to all of the protections afforded to “HIGHLY CONFIDENTIAL – ATTORNEYS’

21   EYES ONLY” information, including the Prosecution Bar set forth in Paragraph 8, and may be

22   disclosed only to the individuals to whom “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

23   ONLY” information may be disclosed, as set forth in Paragraphs 7.3 and 7.4.

24          (c)     Any Source Code produced in discovery shall be made available for inspection, in a

25   format allowing it to be reasonably reviewed and searched, during normal business hours or at

26   other mutually agreeable times, at an office of the Producing Party’s counsel or another mutually
                                                                                         LAW OFFICES
     [PROPOSED] STIPULATED PROTECTIVE                                    HARRIGAN LEYH FARMER & THOMSEN LLP
     ORDER FOR LITIGATION INVOLVING                                             999 THIRD AVENUE, SUITE 4400
                                                                                SEATTLE, WASHINGTON 98104
     PATENTS, HIGHLY SENSITIVE CONFIDENTIAL                                  TEL (206) 623-1700 FAX (206) 623-8717
     INFORMATION AND/OR TRADE SECRETS - 16
     (Case No. 2:20-cv-01503-RSM-MAT )
          Case 2:20-cv-01503-RSM-MAT Document 77 Filed 01/04/21 Page 17 of 26




 1   agreed upon location. The Source Code shall be made available for inspection on a secured

 2   computer (“Source Code Computer”) in a secured room without Internet access or network access

 3   to other computers (“Source Code Review Room”), and the Receiving Party shall not copy,

 4   remove, or otherwise transfer any portion of the Source Code onto any recordable media or

 5   recordable device. The Producing Party may visually monitor the activities of the Receiving

 6   Party’s representatives during any source code review, but only to ensure that there is no

 7   unauthorized recording, copying, or transmission of the Source Code.

 8          (d)     The Producing Party shall install tools that are sufficient for viewing and searching

 9   the Source Code produced, if such tools exist and are presently used in the ordinary course of the
10   Producing Party’s business. The Receiving Party’s Outside Counsel and/or experts may request
11   that commercially available software tools for viewing and searching Source Code be installed on
12   the secured computer, provided, however, that (a) the Receiving Party possesses an appropriate
13   license to such software tools; (b) the Producing Party approves such software tools, which
14   approval shall not be unreasonably withheld; and (c) such other software tools are reasonably
15   necessary for the Receiving Party to perform its review of the Source Code consistent with all of
16   the protections herein. The Receiving Party must provide the Producing Party with a CD or DVD
17   (or via other appropriate means, e.g., flash/thumb drive or file transfer) containing such licensed
18   software tool(s) at least 14 days in advance of the date upon which the Receiving Party wishes to
19   have the additional software tools available for use on the Source Code Computer.
20          (e)     No recordable media or recordable devices, including without limitation sound
21   recorders, computers, tablets, cellular telephones, peripheral equipment, cameras, CDs, DVDs, or
22   drives of any kind, shall be permitted into the Source Code Review Room.
23          (f)     The Receiving Party’s Outside Counsel and/or experts shall be entitled to take notes
24   relating to the Source Code but may not copy Source Code into the notes and may not take such
25   notes electronically on the Source Code Computer itself or any other computer, though they may
26   make reference to words, phrases, and passages that appear in such Source Code. Each page of
                                                                                        LAW OFFICES
     [PROPOSED] STIPULATED PROTECTIVE                                   HARRIGAN LEYH FARMER & THOMSEN LLP
     ORDER FOR LITIGATION INVOLVING                                            999 THIRD AVENUE, SUITE 4400
                                                                               SEATTLE, WASHINGTON 98104
     PATENTS, HIGHLY SENSITIVE CONFIDENTIAL                                 TEL (206) 623-1700 FAX (206) 623-8717
     INFORMATION AND/OR TRADE SECRETS - 17
     (Case No. 2:20-cv-01503-RSM-MAT )
          Case 2:20-cv-01503-RSM-MAT Document 77 Filed 01/04/21 Page 18 of 26




 1   any such notes containing Source Code information (and any additional notes, analyses, or

 2   descriptions relating thereto) must be marked as “HIGHLY CONFIDENTIAL – ATTORNEYS’

 3   EYES ONLY – SOURCE CODE.”

 4          (g)     Access to and review of the Source Code shall be strictly for the purposes of

 5   investigating the claims and defenses at issue in this action. Unless otherwise agreed by the Parties

 6   in writing, no person shall review or analyze any Source Code for purposes unrelated to this action,

 7   and no person may use any knowledge gained as a result of reviewing the Source Code in this

 8   action in any other pending or future dispute, proceeding or litigation.

 9          (h)     No copies of all or any portion of the Source Code may leave the Source Code
10   Review Room except as otherwise provided herein. Further, no other written or electronic record
11   of the Source Code is permitted except as otherwise provided herein.
12          (i)     The Receiving Party may request paper copies of limited portions of source code,
13   up to 500 pages, and no more than 25 consecutive pages, that are reasonably necessary for the
14   preparation of court filings, pleadings, expert reports, or other papers, or for deposition or trial, but
15   shall not request paper copies for the purposes of reviewing the source code other than
16   electronically as set forth in paragraph (c) in the first instance. The Producing Party shall provide
17   all such source code in paper form including bates numbers and the label “HIGHLY
18   CONFIDENTIAL – ATTORNEYS’ EYES ONLY – SOURCE CODE.” The Producing Party may
19   challenge the amount of Source Code requested in hard copy form pursuant to the dispute
20   resolution procedure and timeframes set forth in Paragraph 6 whereby the Producing Party is the
21   “Challenging Party” and the Receiving Party is the “Designating Party” for purposes of dispute
22   resolution.
23          (f)     The Receiving Party shall maintain a record of any individual who has inspected
24   any portion of the Source Code in electronic or paper form. The Receiving Party shall maintain all
25   paper copies of any printed portions of the Source Code in a secured, locked area. The Receiving
26   Party shall not create any electronic or other images of the paper copies and shall not convert any
                                                                                          LAW OFFICES
     [PROPOSED] STIPULATED PROTECTIVE                                     HARRIGAN LEYH FARMER & THOMSEN LLP
     ORDER FOR LITIGATION INVOLVING                                              999 THIRD AVENUE, SUITE 4400
                                                                                 SEATTLE, WASHINGTON 98104
     PATENTS, HIGHLY SENSITIVE CONFIDENTIAL                                   TEL (206) 623-1700 FAX (206) 623-8717
     INFORMATION AND/OR TRADE SECRETS - 18
     (Case No. 2:20-cv-01503-RSM-MAT )
           Case 2:20-cv-01503-RSM-MAT Document 77 Filed 01/04/21 Page 19 of 26




 1   of the information contained in the paper copies into any electronic format. The Receiving Party

 2   shall only make additional paper copies if such additional copies are (1) necessary to prepare court

 3   filings, pleadings, or other papers (including a testifying expert’s expert report), (2) necessary for

 4   deposition, or (3) otherwise necessary for the preparation of its case. Any paper copies used during

 5   a deposition shall be retrieved by the Producing Party at the end of each day and must not be given

 6   to or left with a court reporter or any other unauthorized individual.

 7
     10.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
 8            LITIGATION
 9            If a Party is served with a subpoena or a court order issued in other litigation that compels
10   disclosure of any information or items designated in this action as “CONFIDENTIAL,” “HIGHLY
11   CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE
12   CODE” that Party must:
13            (a) promptly notify in writing the Designating Party. Such notification shall include a copy
14   of the subpoena or court order;
15            (b) promptly notify in writing the party who caused the subpoena or order to issue in the
16   other litigation that some or all of the material covered by the subpoena or order is subject to this
17   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
18            (c) cooperate with respect to all reasonable procedures sought to be pursued by the
19   Designating Party whose Protected Material may be affected. 5
20            If the Designating Party timely seeks a protective order, the Party served with the subpoena
21   or court order shall not produce any information designated in this action as “CONFIDENTIAL,”
22   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL –
23   SOURCE CODE” before a determination by the court from which the subpoena or order issued,
24

25
     5
      The purpose of imposing these duties is to alert the interested parties to the existence of this Protective Order and to
26   afford the Designating Party in this case an opportunity to try to protect its confidentiality interests in the court from
     which the subpoena or order issued.
                                                                                                       LAW OFFICES
     [PROPOSED] STIPULATED PROTECTIVE                                                 HARRIGAN LEYH FARMER & THOMSEN LLP
     ORDER FOR LITIGATION INVOLVING                                                           999 THIRD AVENUE, SUITE 4400
                                                                                              SEATTLE, WASHINGTON 98104
     PATENTS, HIGHLY SENSITIVE CONFIDENTIAL                                                TEL (206) 623-1700 FAX (206) 623-8717
     INFORMATION AND/OR TRADE SECRETS - 19
     (Case No. 2:20-cv-01503-RSM-MAT )
           Case 2:20-cv-01503-RSM-MAT Document 77 Filed 01/04/21 Page 20 of 26




 1   unless the Party has obtained the Designating Party’s permission. The Designating Party shall bear

 2   the burden and expense of seeking protection in that court of its confidential material – and nothing

 3   in these provisions should be construed as authorizing or encouraging a Receiving Party in this

 4   action to disobey a lawful directive from another court.

 5
     11.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
 6          LITIGATION
            (a)   The terms of this Order are applicable to information produced by a Non-Party in
 7
     this action and designated as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’
 8
     EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE.” Such information produced
 9
     by Non-Parties in connection with this litigation is protected by the remedies and relief provided
10
     by this Order. Nothing in these provisions should be construed as prohibiting a Non-Party from
11
     seeking additional protections.
12
            (b)      In the event that a Party is required, by a valid discovery request, to produce a Non-
13
     Party’s confidential information in its possession, and the Party is subject to an agreement with the
14
     Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
15
                  1. promptly notify in writing the Requesting Party and the Non-Party that some or all
16
     of the information requested is subject to a confidentiality agreement with a Non-Party;
17
                  2. promptly provide the Non-Party with a copy of the Stipulated Protective Order in
18
     this litigation, the relevant discovery request(s), and a reasonably specific description of the
19
     information requested; and
20
                  3. make the information requested available for inspection by the Non-Party.
21
            (c)      If the Non-Party fails to object or seek a protective order from this court within 14
22
     days of receiving the notice and accompanying information, the Receiving Party may produce the
23
     Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely
24
     seeks a protective order, the Receiving Party shall not produce any information in its possession or
25
     control that is subject to the confidentiality agreement with the Non-Party before a determination
26
                                                                                         LAW OFFICES
     [PROPOSED] STIPULATED PROTECTIVE                                    HARRIGAN LEYH FARMER & THOMSEN LLP
     ORDER FOR LITIGATION INVOLVING                                             999 THIRD AVENUE, SUITE 4400
                                                                                SEATTLE, WASHINGTON 98104
     PATENTS, HIGHLY SENSITIVE CONFIDENTIAL                                  TEL (206) 623-1700 FAX (206) 623-8717
     INFORMATION AND/OR TRADE SECRETS - 20
     (Case No. 2:20-cv-01503-RSM-MAT )
           Case 2:20-cv-01503-RSM-MAT Document 77 Filed 01/04/21 Page 21 of 26




 1   by the court. 6 Absent a court order to the contrary, the Non-Party shall bear the burden and

 2   expense of seeking protection in this court of its Protected Material.

 3   12.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 4            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

 5   Material to any person or in any circumstance not authorized under this Stipulated Protective

 6   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

 7   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected

 8   Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the

 9   terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and
10   Agreement to Be Bound” that is attached hereto as Exhibit A.
11
     13.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
12            MATERIAL
              Pursuant to Fed. R. Evid. 502(d), a Party’s inadvertent or intentional disclosure or
13
     production of any documents or information in this proceeding shall not, for the purposes of this
14
     proceeding or any other proceeding in any other court, constitute a waiver by that Party of any
15
     privilege or protection applicable to those documents, including the attorney-client privilege, work
16
     product protection, and any other privilege or protection recognized by law.
17
              The provisions of Fed. R. Evid. 502(b) are inapplicable to the production of documents or
18
     information under this Order. Specifically, there has been no waiver if a party discloses privileged
19
     or protected information inadvertently or otherwise, regardless of whether the party took
20
     reasonable steps to prevent the disclosure or to rectify the error.
21
              Any party receiving any such documents or information shall return them to the producing
22
     party, upon request, within 5 business days of receiving such request, delete any versions of the
23
     documents it maintains, and make no use of the information contained therein regardless of
24

25
     6
26    The purpose of this provision is to alert the interested parties to the existence of confidentiality rights of a Non-Party
     and to afford the Non-Party an opportunity to protect its confidentiality interests in this court.
                                                                                                       LAW OFFICES
     [PROPOSED] STIPULATED PROTECTIVE                                                 HARRIGAN LEYH FARMER & THOMSEN LLP
     ORDER FOR LITIGATION INVOLVING                                                           999 THIRD AVENUE, SUITE 4400
                                                                                              SEATTLE, WASHINGTON 98104
     PATENTS, HIGHLY SENSITIVE CONFIDENTIAL                                                TEL (206) 623-1700 FAX (206) 623-8717
     INFORMATION AND/OR TRADE SECRETS - 21
     (Case No. 2:20-cv-01503-RSM-MAT )
           Case 2:20-cv-01503-RSM-MAT Document 77 Filed 01/04/21 Page 22 of 26




 1   whether the receiving party agrees with the claim of privilege and/or work product protection.

 2   Nothing in this Order shall prevent a receiving party from challenging the privilege or protection

 3   asserted by the producing party by following the procedure outlined in Section 6. The time periods

 4   herein can be extended if the parties agree in writing.

 5          Disclosure of information or documents by the receiving party before the producing party

 6   designates the information as protected shall not be deemed a violation of this Order.

 7   14.    MISCELLANEOUS

 8          14.1    Right to Further Relief. Nothing in this Order abridges the right of any person to

 9   seek its modification by the court in the future.
10          14.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order

11   no Party waives any right it otherwise would have to object to disclosing or producing any

12   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

13   Party waives any right to object on any ground to use in evidence of any of the material covered by

14   this Protective Order.

15          14.3    Filing Confidential Material. Before filing confidential material or discussing or

16   referencing such material in court filings, the filing party shall confer with the designating party, in

17   accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

18   remove the confidential designation, whether the document can be redacted, or whether a motion

19   to seal or stipulation and proposed order is warranted. During the meet and confer process, the

20   designating party must identify the basis for sealing the specific confidential information at issue,

21   and the filing party shall include this basis in its motion to seal, along with any objection to sealing

22   the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and

23   the standards that will be applied when a party seeks permission from the court to file material

24   under seal. A party who seeks to maintain the confidentiality of its information must satisfy the

25   requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.

26
                                                                                         LAW OFFICES
     [PROPOSED] STIPULATED PROTECTIVE                                    HARRIGAN LEYH FARMER & THOMSEN LLP
     ORDER FOR LITIGATION INVOLVING                                             999 THIRD AVENUE, SUITE 4400
                                                                                SEATTLE, WASHINGTON 98104
     PATENTS, HIGHLY SENSITIVE CONFIDENTIAL                                  TEL (206) 623-1700 FAX (206) 623-8717
     INFORMATION AND/OR TRADE SECRETS - 22
     (Case No. 2:20-cv-01503-RSM-MAT )
           Case 2:20-cv-01503-RSM-MAT Document 77 Filed 01/04/21 Page 23 of 26




 1   Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with

 2   the strong presumption of public access to the Court’s files.

 3   15.    FINAL DISPOSITION

 4          Within 60 days after the final disposition of this action, as defined in Section 4, each

 5   Receiving Party must return all Protected Material to the Producing Party or destroy such material.

 6   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

 7   summaries, and any other format reproducing or capturing any of the Protected Material. Whether

 8   the Protected Material is returned or destroyed, the Receiving Party must submit a written

 9   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)
10   by the 60-day deadline that (1) identifies (by category, where appropriate) all the Protected
11   Material that was returned or destroyed and (2) affirms that the Receiving Party has not retained
12   any copies, abstracts, compilations, summaries or any other format reproducing or capturing any of
13   the Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival
14   copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
15   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant
16   and expert work product, even if such materials contain Protected Material. Any such archival
17   copies that contain or constitute Protected Material remain subject to this Protective Order as set
18   forth in Section 4 (DURATION).
19          //
20          //
21          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
22

23

24

25

26
                                                                                        LAW OFFICES
     [PROPOSED] STIPULATED PROTECTIVE                                   HARRIGAN LEYH FARMER & THOMSEN LLP
     ORDER FOR LITIGATION INVOLVING                                            999 THIRD AVENUE, SUITE 4400
                                                                               SEATTLE, WASHINGTON 98104
     PATENTS, HIGHLY SENSITIVE CONFIDENTIAL                                 TEL (206) 623-1700 FAX (206) 623-8717
     INFORMATION AND/OR TRADE SECRETS - 23
     (Case No. 2:20-cv-01503-RSM-MAT )
           Case 2:20-cv-01503-RSM-MAT Document 77 Filed 01/04/21 Page 24 of 26




 1           DATED this 22nd day of December, 2020.

 2   PERKINS COIE LLP                            HARRIGAN LEYH FARMER & THOMSEN LLP
 3

 4   By:   s/Ramsey M. Al-Salam               By: s/Tyler L. Farmer
     By:   s/Christina J. McCullough              Tyler L. Farmer, WSBA #39912
 5   By:   s/Stevan R. Stark                      999 Third Avenue, Suite 4400
     By:   s/R. Tyler Kendrick                    Seattle, WA 98104
 6         Ramsey M. Al-Salam, WSBA #18822        Tel: (206) 623-1700
           Christina J. McCullough, WSBA          Fax: (206) 623-8717
 7         #47147                                 Email: tylerf@harriganleyh.com
 8         Stevan R. Stark, WSBA #39639
           R. Tyler Kendrick, WSBA #55094     JONES DAY
 9         1201 Third Avenue, Suite 4900
           Seattle, WA 98101-3099                  David L. Witcoff (admitted pro hac vice)
10         Tel: 206.359.6385                       Thomas W. Ritchie (admitted pro hac vice)
           Fax: 206.359.9000                       77 West Wacker Drive
11
           Email: RAlSalam@perkinscoie.com         Chicago, IL 60601-1692
12         Email: CMcCullough@perkinscoie.com      Tel: (312) 269-4259
           Email: SStark@perkinscoie.com           Email: dlwitcoff@jonesday.com
13         Email: RKendrick@perkinscoie.com        Email: twritchie@jonesday.com

14   By: s/Olivia T. Nguyen                           T. Kailin Crowder (admitted pro hac vice)
         Olivia T. Nguyen, WSBA #48178                901 Lakeside Ave
15
         633 West 5th Street                          Cleveland, OH 44114
16       Suite 5850                                   Tel: (216) 586-7347
         Los Angeles, CA 90071                        Email: kcrowder@jonesday.com
17       Tel: 310.788.9900
         Fax: 310.788.3399                            Michael C. Hendershot (admitted pro hac
18       Email: ONguyen@perkinscoie.com               vice)
                                                      1755 Embarcadero Road
19
     Attorneys for Impinj, Inc.                       Palo Alto, CA 94303
20                                                    Tel: (650) 739-3940
                                                      Email: mhendershot@jonesday.com
21
                                                      Yury Kalish (admitted pro hac vice)
22                                                    51 Louisiana Avenue, N.W.
                                                      Washington D.C. 20001
23
                                                      Tel: (202) 879-3616
24                                                    Email: ykalish@jonesday.com

25                                               Attorneys for NXP USA, Inc. and NXP B.V.
26
                                                                                 LAW OFFICES
     [PROPOSED] STIPULATED PROTECTIVE                            HARRIGAN LEYH FARMER & THOMSEN LLP
     ORDER FOR LITIGATION INVOLVING                                     999 THIRD AVENUE, SUITE 4400
                                                                        SEATTLE, WASHINGTON 98104
     PATENTS, HIGHLY SENSITIVE CONFIDENTIAL                          TEL (206) 623-1700 FAX (206) 623-8717
     INFORMATION AND/OR TRADE SECRETS - 24
     (Case No. 2:20-cv-01503-RSM-MAT )
         Case 2:20-cv-01503-RSM-MAT Document 77 Filed 01/04/21 Page 25 of 26




 1   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2

 3         DATED: January 4, 2021

 4

 5

 6
                                              A
                                              Mary Alice Theiler
 7                                            United States Magistrate Judge

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                          LAW OFFICES
     [PROPOSED] STIPULATED PROTECTIVE                     HARRIGAN LEYH FARMER & THOMSEN LLP
     ORDER FOR LITIGATION INVOLVING                              999 THIRD AVENUE, SUITE 4400
                                                                 SEATTLE, WASHINGTON 98104
     PATENTS, HIGHLY SENSITIVE CONFIDENTIAL                   TEL (206) 623-1700 FAX (206) 623-8717
     INFORMATION AND/OR TRADE SECRETS - 25
     (Case No. 2:20-cv-01503-RSM-MAT )
          Case 2:20-cv-01503-RSM-MAT Document 77 Filed 01/04/21 Page 26 of 26




 1                                                 EXHIBIT A

 2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3                    I, _____________________________ [print or type full name], of

 4   _________________ [print or type full address], declare under penalty of perjury that I have read

 5   in its entirety and understand the Stipulated Protective Order that was issued by the United States

 6   District Court for the Western District of Washington on [date] in the case of NXP USA, Inc. v.

 7   Impinj Inc., Case No. 2:20-cv-01503-RSM-MAT. I agree to comply with and to be bound by all

 8   the terms of this Stipulated Protective Order and I understand and acknowledge that failure to so

 9   comply could expose me to sanctions and punishment in the nature of contempt. I solemnly
10   promise that I will not disclose in any manner any information or item that is subject to this
11   Stipulated Protective Order to any person or entity except in strict compliance with the provisions
12   of this Order.
13                    I further agree to submit to the jurisdiction of the United States District Court for
14   the Western District of Washington for the purpose of enforcing the terms of this Stipulated
15   Protective Order, even if such enforcement proceedings occur after termination of this action.
16                    I hereby appoint __________________________ [print or type full name] of
17   _______________________________________ [print or type full address and telephone number]
18   as my Washington agent for service of process in connection with this action or any proceedings
19   related to enforcement of this Stipulated Protective Order.
20

21   Date: _________________________________
22   City and State where sworn and signed: _________________________________
23
     Printed name: ______________________________
24                 [printed name]
25
     Signature: __________________________________
26                 [signature]

                                                                                           LAW OFFICES
     [PROPOSED] STIPULATED PROTECTIVE                                     HARRIGAN LEYH FARMER & THOMSEN LLP
     ORDER FOR LITIGATION INVOLVING                                               999 THIRD AVENUE, SUITE 4400
                                                                                  SEATTLE, WASHINGTON 98104
     PATENTS, HIGHLY SENSITIVE CONFIDENTIAL                                    TEL (206) 623-1700 FAX (206) 623-8717
     INFORMATION AND/OR TRADE SECRETS - 26
     (Case No. 2:20-cv-01503-RSM-MAT )
